 INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 309409International Brotherhood of ElectricalWorkers, Lo-cal 309,AFL-CIO-CLC (R.Dron Electrical Co.,Inc.)andClayton H. WilliamsandJohn T.Gurga-nus. Cases14-CB-2687-1 and 14-CB-2687-2July 10, 1974DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYemployees "because of their lack of membership in Respon-dent."All parties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce evidence. Briefs were filed by General Counseland Respondent. Upon the entire record I and my observa-tion of the testimonial demeanor of the witnesses, I makethe following:FINDINGS AND CONCLUSIONSIJURISDICTION,LABORORGANIZATION INVOLVEDOn March 28, 1974, Administrative Law JudgeSamuel M. Singer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and briefs and has decided to affirm theAdministrative Law Judge's rulings, findings,' andconclusions and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,International Brother-hood of ElectricalWorkers,Local 309,AFL-CIO-CLC, itsofficers,agents, and representatives, shalltake the action set forth in the said recommendedOrder.1The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts,Inc, 91 NLRB 544(1950), enfd 188 F 2d362 (C A 3, 1951)We have carefully examined therecord and find no basis for reversing his findingsDECISIONSAMUEL M. SINGER, Administrative Law Judge: This casewas tried before me in St. Louis, Missouri, on December 17,1973, and January 14-15, 1974, based upon charges filedSeptember 26 and complaint issued November 13, 1973.The issue litigated was whether Respondent violated Sec-tion 8(b)(1)(A) and (2) of the National Labor Relations Actby threatening to assault and inflicting physical abuse ontwo employees; and by causing or attempting to cause R.Dron Electrical Co., Inc. ("Dron") to discharge the twoDron,a Delaware corporation with its place of businessinGraniteCity,Illinois, distributes and installs electricalequipment and related products.It annually purchases andreceives goods valued in excessof $50,000 directly frompoints outside Illinois. I find that at all material times Dronhas been and is an employer engaged in commerce withinthe meaning of theAct, andthat assertion of jurisdictionhere is proper.Respondent("Local309") is a labor organization withinthe meaning of Section2(5) of the Act.11ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.Background; contractual relations and hiring practicesDron, member of an Employer Association,' had formany years been a party to collective agreements betweenRespondent (Local 309) and the Association. The agree-ment in effect during the period here involved provides thatthe Union "shall be the sole and exclusive source of referralsof applicants for employment." However, Associationmembers retain "the right to reject any applicant" and are"free to secure applicants" directly if the Union is unabletomake referrals within 48 hours after the employer's re-quest. All referrals are to be made "without discrimination... by reason of membership or nonmembership in theunion" in accordance with an established system of priority.Among applicants referred for employment are "travel-ers," who are members of locals other than Local 309, affili-atedwith the International ("IBEW"), who seek em-ployment within the area of Local 309's jurisdiction. Atraveler pays his regular dues to his "home" local and his"working dues" to Local 309. Travelers must report to Local309's union hall on the third Tuesday of each month to havetheir introductory cards or "work permits" "validated" andto enable Local 309 to check on their dues status in theirhome locals. A traveler may work out of Local 309's juris-diction indefinitely. Thus, Gurganus, a journeyman line-man and Local 846 (IBEW) member, has worked forcontractors in Local 309's area since 1968; and Yenny, aLocal 51 member, has worked for the same contractor in theLocal 309 area (Dron) for 4 or 5 yearsTranscript corrected by my order on notice dated March 13, 1974iAmerican Line Builders Chapter,NationalElectricalContractors("N ECA")212 NLRB No. 59 410DECISIONSOF NATIONALLABORRELATIONS BOARD2.The Union's dispute with Donovan Construction Co.;itsproblems in filling Donovan's manpower needsUnion Business Agent Faust testified that Local 309 has"continually" had serious problems in implementing its col-lective agreement with Donovan Construction Company,which was constructing a 20-mile 345,000 volt transmissionline for Illinois Power Company. The major dispute in-volved Donovan's practice of assigning certain tasks tojourneymen-linemen,groundmen, and others in alleged vio-lation of the collective agreement. In a notice to employeesdated October 14, 1972, the Union instructed its membersto see to it that the contractual provisions covering jobclassificstionswere not being "abuse[d]." The differencesbetween Donovan and the Union were ultimately processedas a grievance under the contract grievance-arbitration pro-cedure.3 Claiming that Donovan was not abiding by theresolution of the grievance, rendered by the Industrial Rela-tions Council(supra,fn. 3) on February 19, 1973 (as theUnion construed the Council decision), members continuedto refuse to perform certain work at Donovan-until thelatter obtained a temporary restraining court order and asettlement was worked out by Donovan and the Union.On May 24, 1973, before finalization of the settlementagreement, the Union held a meeting at which AssistantBusinessManager Turpin reported at length on the Dono-van dispute-including the grievance discussions, the tem-porary restraining order, and the pending settlement.Charging Party Williams, who attended the meeting, ques-tioned Turpin about changes Donovan was allegedly mak-ing in the contract classifications of groundmen andlinemen,accusing Donovan of dictating to the Union "howthey [the Union] was going to run theirjob." When Williamsasked "what was going to happen" to groundmen andothers whose classifications Donovan changed, Turpin's su-perior,BusinessAgent Faust, jumped up, called Williams a"flap mouth," and told him that if he "didn't like what thehell was going on in this jurisdiction to get the hell out ofthe hall and out of the jurisdiction and to stay out."4 Faust,like Turpin before, reviewed the background of the Union'sdispute with Donovan-including the Council decision andthe settlement worked out by the parties.'The record shows that in addition to problems relating tothe work of linemen and groundmen, the Union encoun-tered difficulties in filling Donovan's requests for help. Al-though the terms of the Association contract(supra,sec. A,3Under Article 2 of the collective agreement a grievance is initially han-dled by a Labor-Management Committee consisting equally of union andemployer representatives In case of disagreement, the dispute is referred tothe Council on industrial Relations for the Electrical Contracting Industryfor "final and binding" resolution4Williams, a lineman and member of Local 649, has worked in Local 309'sgeographical area as a "traveler"from time to time since 1958-for Droncontinuously from March 19725The foregoing findings are based primarily on the composite and mutual-ly corroborative testimony of Williams and employee Richardson The latter.ajourneyman-lineman and Local 309 member for 13 years, impressed me ashighly credible and trustworthy, he was a disinterested witness with nopersonal stake in the outcome of this proceeding Faust admitted leveling "afew slang expressions" at Williams and ordering him "to get out of our local,get the hell out of our jurisdiction," but claimed that this was prompted byWilliams' unfair comment that the Union had been making "under the table"deals and by the assertion that "Donovan Company was running the local."1)were applicable to Donovan as well as to contractors likeDron-so that job classifications and wage rates were iden-tical-credited evidence establishes that the Donovan jobwas regarded by employeesas lessdesirable than the Dronjob .6 In any event,as BusinessAgent Faust testified, "therewas a great deal of turnover of personnel" at Donovan anditwas difficult to fill its needs. Faust and his assistant Tur-pin further testified that in addition to seeking to man thejob with Local 309 members and travelers, they tried toprocure men through other locals.' Donovan itself was per-mitted to hire directly-outside the union hall-and evenbrought in Canadian workers because Local 309 was unableto meet its manpower needs.8 On September 17, Faust, Tur-pin, and International (I BEW) representatives met with Don-ovan officials in the International's Chicago office to resolvethe manpower problem. The Union promised to do "ev-erything possible" to man the Donovan job.3.The Union's September 18 requests of six Dron em-ployees ("travelers") to quit Dron and work for DonovanThe next day (September 18, the third Tuesday of themonth, when travelers working out of Local 309's jurisdic-tion came to stamp or validate their permits), AssistantBusiness Agent Turpin asked the six travelers working forDron 9 whether they "wanted .. . to quit" Dron to work forDonovan. Turpfn testified that he approached these menbecause Dron had laid off employees in recent weeks andhad "indicated there were going to be more layoffs."10 Dronemployee Craft testified credibly that Turpin asked him "toquit because he needed the [Dron] job for some local handshe had." Craft said "O.K.," but when Turpin revealed thathe would be referred to Donovan he "didn't want to workthere" and quit Dron that afternoon. Yenny testified credi-bly that when Turpin asked whether he "would quit" Turpininformed him that he was "going to ask all the [Dron] travel-ers to leave"; Yenny agreed to quit, but was told to finishout the week.Gurganus testified credibly that Turpin told him that he"needed some jobs" because he had "some men on thebench" (i.e., laid-off members). Gurganus said he wouldleave at once, but Turpin said that he might as well finishout the day. According to employee Williams, when Turprnasked him to leave, Turpin indicated that he needed theDron jobs "to make room" for laid-off Local 309 members.Turpin told him that if he left, he would send him to Dono-van.Williams refused, stating that Local 309 members wereavailable for referral to Donovan. He agreed to leave, how-ever, if all Dron travelers left, including Yenny who was toquit at the end of the week. Williams said, "Well good, ifhe'll leave Friday, then I'll leave Monday." Turpin asked6While the Donovanjob involved a good deal of steel construction, Dron'sinvolved only wood pole construction7According to Turpin, 8 of the 25 men on the Donovan payroll duringSeptember were Local 309 membersThose hired directly were "cleared" through Local 309, securing "intro-ductory" cards or permits like travelers9Craft, Yenny, Gurganus, Williams, McCord, and England.10According to Superintendent Hitt, a week or two before September 18he informed Turpin that he laid off three men (two truckdrivers and alineman) because they were "nonproductive " He also saidthat "one moreman" was going to be released INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 309him not to tell Dron that he had been asked to leave; and,as in the case of all Dron travelers to whom he spoke thatday, Turpin stamped (validated) Williams' permit.The two other Dron travelers, England and McCord,agreed to quit and were referred to the Donovan project onSeptember 20.The record shows that it is an established practice for anIBEW Local to request travelers working in another Local'sjurisdiction to quit to go to another job or just not work.According to Yenny, this was the situation while he workedout of Local 2 and Local 193, as well as Local 309, in eachcase the decision to quit being up to the traveler. Gurganus,who testified in similar vein, stated that a traveler would beasked to leave a job to make room for a member "on thebench" when "no other jobs [were] available [for the mem-ber] in the jurisdiction." According to Dron SuperintendentHitt, who at one time was a Local 309 member as well astraveler,members (as well as travelers) have been asked toquit one job to man another project. Union Officials Turpinand Faust testified that they have requested both travelersand members to go from job to job for a variety of reasons,including the need for a skilled craftsman or because of aspecial need to man a project.Turpin indicated that although some Local 309 memberswere requested to man the Donovan job around September18, none were willing to do so, except for men who hadworked for contractors that had laid off, or were about tolay off, members. Both he and Faust admitted that somemembers were "on the bench" (unemployed) and couldhave been sent to the Donovan job. 114.Dron's objections to the Union's requests of its travel-ers to quit their jobsCompany Superintendent Hitt testified that he got "thefirst inkling" of what was happening when Craft, one of histravelers, left word that he was "quitting." When he calledCraft that night (September 18), Craft said "the Union toldhim they needed his job and that he was leaving." Hitt alsocalled Yenny who said he had been "asked to leave" andthat he will "quit" at the end of the week.12 Hitt then re-ceived a call from Williams who reported that, althoughrequested to quit, he "wasn't going to leave the job until allthe other [Drop] travelers had left."Business Agent Faust testified that the next morning(September 19), Dron President Lomax telephoned him andsaid that "three or four" people, including Williams, com-plained that Business Agent Turpin "would not stamp"their permits and had requested them "to leave their jobs."Faust answered that he was "trying to man [the] Donovanjob" and that Turpin "was only following [Faust's] orders"to "inquire if any [Dron travelers] would go to the Donovan"Although Turpin claimed that one unemployedmember("Charles")could not perform the Donovan work because he was "up in the years andphysically can't do the job" and that another (Bangle) found it inconvenientto travel to the Donovan site because of a seriouslyillwife,he advanced noreason why other unemployed members (Roper, Eccles, Grotecke, MellCraft) were not asked to go to Donovan According to Turpin,one member(Zuber) had previously "tried the Donovan job" and quit12Hitt also quoted Yenny as saying that he was told "not to say anythingmore" and Hitt accordingly "didn't pressure" him further411job." He also stated that Dron Superintendent Hitt hadpreviously indicated that Dron was "going to have anotherlayoff." It was agreed to get together the next day to"straighten" out the situation.13After his telephone conversation with Lomax, Faustasked Turpin if he had talked to Dron's employees aboutmanning the Donovan job. When Turpin replied he had,Faust said, "I want you to go with me . .. we are going togo for a ride."5.The September 19 Faust-Williams incidenta.Faust and Turpin drove up to the Dron's New Baden,Illinois, jobsite (where Williams was working) around 2 p.m.Faust walked over to Williams, displayed his union card,and asked to see Williams'. After showing each other'scards, Faust said, "You phoney son-of-a-bitch. What thehell did you tell Dron Electric last night"-accusing Wil-liams of telling Dron President Lomax that the Union was"pulling the travelers from Dron." Williams denied talkingto Lomax, insisting that he spoke only to SuperintendentHitt who "already heard about it.- 14 Faust uttered anotherobscenity and Williams returned in kind. Faust then saidthat he "wanted [Williams] off the job," but Williams insist-ed that he "wasn't going to go until he saw all of the othertravelers had left"-asserting that he "had been coopera-tive" on other occasions when he left jobs before othertravelers were asked to leave.At this point Faust beckoned Richardson, foreman of thecrew who had overheard part of the exchange betweenFaust and Williams. Faust told Richardson that Williamshad "solicited" his job instead of going through the hiringhall procedure. Richardson said that he "didn't believe it."Faust continued demanding that Williams "get off the job,"accusing him of not being a "good union man" and a "goodlineman."Williams retorted, "I am as good a lineman asyou are a business agent and at least I don't make dealsunder the table." Faust then "shoved" Williams onto thetrailer by which he was standing with "a small push," andsome bumping and "foot scuffing" ensued. Faust askedWilliams "what time [the men] got off work" and when"show-up was," i.e., where the trucks were parked for thenight. After Williams gave him the information, Faust said,"I will see you then."At 4 p.m. quitting time, Faust and Turpin showed up atthe truck park-a service station. As Williams approachedthem, Faust "waved away" the rest of the crew which leftfor the back of the service station. To Williams' inquirywhether he wanted "to talk some more," Faust responded,"You're Goddam right I want to talk some more, and that'snot all I want to do." Faust then asked Williams to "get in13Also, according to Faust, Lomax quoted Williams as saying that Turpin"better stamp his permit or else," to which he (Faust) responded "I am notparticularly fond of anybody making threats against one of my representa-tives " It is hard to believe that Lomax made the quoted statement. Williamsfreely testified that despite his objections to quitting and going to the Dono-van job, Turpin validated his card14 It will be recalled that Hitt had telephoned employees Craft and Yennyon the preceding night to ascertainwhythey were quitting Hitt receivedWilliams' call later that evening. (Seesupra,secA, 4 ) 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe car and take a ride out in the country," but Williamsrefused and suggested that Faust do whatever he intendedto do right there. Faust said, "I'm not going to do nothinghere because there's too many witnesses and I don't wantto go tojail," and thereupon invited Williams to accompanyhim to the union hall. When Williams said he would see himthere the "next report date" (i.e., the third Tuesday in Octo-ber),Faust said, "You're not going to be around longenough for the next report date, because I'm going to getyou." Williams turned around to leave for home.At this point Faust approached Richardson, who waspreparing to leave, and asked him which car was Williams'.Richardson said that Williams had already left and asked"what was going on." Faust answered, "Don't act dumb,"and got into his car.The next morning (September 20), Trybinshi, a truckdriveron another Dron crew, told Williams that Faust and Turpin"had pulled" him over "along [the] side of the road" andasked him where Williams resided. Trybinshi also reportedthe incident to Richardson, Williams' crew foreman.Sometime during the confrontation between Williamsand Faust, the latter threatened to file internal unioncharges against Williams with the Union's executive board;Faust later filed such charges.15Williams, in turn, filedunion charges against Faust and Turpin; he filed the unfairlabor charges against the Union here on September 26.to comply with Turpin's request that Williams "quit" Dronand move to the Donovan project in order to make roomfor a Local 309 member. Nor do I credit Faust's explanationthat he went to the jobsite in the first place solely to checkwhether Turpin had refused to stamp (validate) Williams'permit as claimed by Dron President Lomax. The fact isthat Faust checked on this matter with his assistant (Turpin)before going to the jobsite and that Turpin assured him thathe had stamped Williams' as well as other travelers' cards.Turpin's surmise that Faust wanted to check out "two dif-ferent versions"-Turpin's and Lomax'-appears to be anafterthought to supply a legitimate rational motive forFaust's initial move against Williams. Turpin's other testi-mony on the Faust-Williams episode-he admittedly didnot hear or witness all of their conversations-is transpar-ently biased. Turpin colored and exaggerated his account ofWilliams' "under-the-table" remark even more than Faust;he minimized the physical contact between Faust and Wil-liams as a mere "reflex push." Turpin impressed me as awitness openly devoted to promotion of his supervisor's(Faust's) wishes and interests.As between Williams and Richardson on the one handand Faust and Turpin on the other, I credit the version ofthe first two-on the basis of testimonial content and qual-ity as well as comparative demeanor.b.The above findings are based almost entirely on the com-posite and mutually corroborative testimony, of Williamsand Richardson. As already noted(suprafn. 5), the latterwas a highly credible witness who has no personal interestin the outcome of this litigation. Faust adrrutted much of theconduct attributed to him by Williams and Richardson-including the use of vulgarities; accusations that Williamswas a "phoney," that he "solicited" his job and that he was..not a good union man"; that he (Faust) "did touch Wil-liams on his shoulder," but claimed it was done "very light-ly" without intent to harm; that he "invited" Williams fora ride in the country and, when Williams refused, to theunion hall; and that he then tried to follow Williams to gethis license number and stopped Trybinshi on the road-butclaimed he did all this only to determine Williams' mailingaddress so that he could file and serve union charges againsthim. Yet, Faust also testified that when he asked Richard-son "what kind of car" Williams had and Richardson asked"what is going on here," he (Faust) told him "not be sonaive." At a later point, Faust admitted that he was wrongin asking Williams to ride out to the country, adding, "thankGod now I didn't do it to him."Ido not credit Faust's explanation that the whole chainof events (his threats and the altercation) were but a "per-sonal matter" and the result of Williams' accusation thatFaust had made "under the table" deals with contrac-tors-a matter totally unconnected with Williams' refusal15According to Faust, he decided to file the charges against Williamsbefore the latter's "under-the-table" remarks-on the ground that Williamswas "creating dissension on thejob and telling the employer his ticket wasnot stamped "6.The Dron-Union September 20 meeting on theUnion's quitting requests and on the Faust-Williams al-tercationAfter receiving a report of the Williams-Faust episodefrom its crew, Dron arranged to meet with the Union on thenext day, September 20. At the meeting held in the af-ternoon of that day, the Union was represented by Faustand Dron by Company President Lomax and Superintend-ent Hitt.16 The parties discussed the Faust-Williams con-frontation and the Union's prior solicitation and request ofthe six Dron travelers to quit Dron. Lomax stated that hecould not understand why the Union "would want to pull[his] travelers [when] there was plenty of work in the territo-ry." Faust stressed that he was "making every endeavor toman the Donovanjob"; that since Dron had previously laidoff people and "had indicated . . . they were going to layoff some more, so we asked [Dron's] people to leave"; andthat all six Dron travelers "volunteered to go there."Hitt stressed the previous day's incident, stating that hewas "highly perturbed that [Faust and Turpin] had been outon the jobs harassing [his] men"; and that his crew hadreported that Faust "had kicked rocks at Williams and hadtried to provoke him into a fight. Faust replied that "nothinglike that happen[ed]" and that the "whole crew ... must behard of hearing"-adding that if it were up to him, he(Faust) "would fire the whole crew" because it had left earlyon a previous occasion. Faust characterized Williams andGurganus as "phonies"; and said that "Dron would havetrouble with Mike Faust as long as [Dron] had Clay Wil-16Hitt arrivedafter the meetingstarted INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 309hams on the payroll."17 Hitt stressed that Williams "was oneof the best linemen [he] had."18The meeting broke up with Faust's statement that hewould see what he could do after speaking with hisassistant,Turpin. Lomax and Hitt stressed that they "would like tohave all the men back," especially Craft. When Faust calledback later that day, he told Hitt, "I can't do a bit of good."The next day (September 21) Dron initiated the pro-cessing of a grievance charging that the Union violated thecontract referral system by requesting its travelers to quitDron's employment. As required by the contract(supra,fn.3), the grievance was considered by a labor-managementcommittee consisting of representatives of the Employerand Union (including AssistantBusinessAgent Tur-pin)~the initial step in the grievance procedure. At theconclusion of the grievance session held on October 11, itwas unanimously agreed that "the referral procedure wasnot violated based upon the evidence presented," includingthe positions advanced by Company Representatives Lo-max and Hitt and by Union Representatives Turpin andFaust. Lomax testified that he did not appeal the decisionto the next step (Industrial Relations Council,supra,fn. 3)because he was persuaded that "the referral procedure, aswritten, did not necessarily apply to the case of the menbeing asked to quit."It is undisputed that Charging Parties herein were neithernotified of nor invited to participate in the grievance discus-sions; and that neither the September 19 altercation be-tweenWilliams and Faust, nor the altercation betweenGurganus and Turpin presently discussed (sec. A, 7), werecovered in the grievancemeeting.7.The September 24 Turpin-Gurganus incidentAt the end of the day (4:30 p.m.) on Monday, September24,Assistant Business Agent Turpin went to the servicestation where the Dron employees parked their trucks. Hefirst approached Yenny and asked "how come [he] didn'tquit yet "19 Yenny answered that he had "understood" Tur-pin to say that all travelers were going to leave. As Gurganuswalked by, Turpin told Gurganus that he wanted to talk tohim.Turpin began the conversation with Gurganus by saying,"Don't give me no bull s-," indicating that Gurganus hadviolated Turpin's previous instruction that he tell Dronnothing about the Union's request that he quit. Gurganussaid that he was not giving him any "bull s-" and thatTurpin had not instructed him .not to tell Dron any-thing."20 At this point, Turpin grabbed Gurganus by the17Although Hitt indicated that Faust"said the same thing," (about having"trouble" with Faust)in regard to Gurganus, he was vague on this point,admitting that Faust "was referring especiallyto ClayWilliams."On theother hand,'Lomax did not recall Faust making this threat about Gurganus,expressly stating that Faust said "Nothing other than the fact that he calledhim a phoney and not much of a lineman." It should be noted that theincident involving Gurganus presently described(sec A,7)-m which Assis-tant Business Agent Turpin demonstrated his hostility to Gurganus-did notoccur until 4 days after the September 20 meeting.18The above findings are based on the testimony of Lomax, Hitt, andFaust-to the extent credited.Faust admitted stating that Dron would behaving trouble as long as it employed a worker like Williams,but calimedthat he "was referring"toWilliams' poor performance,to his soliciting hisown job,and to his circulating rumors.19 It will be recalled(supra,sec. A, 3)that Yenny earlier agreed to quit atthe end of the week,on Friday.413shoulders and swung him beside one of the trucks, rippinghis shirt on his right shoulder in the process. Turpin thengrabbed Gurganus by the collar under his chin as the lattercalled to other employees to witness the incident. Turpinsaid that Gurganus "best not be there [at the jobsite] thenext day" and that he "could pack [his] tools and leave theState of Illinois." When Turpin went on to ask where he was"going to be tomorrow" and Gurganus replied at home,Turpin said "You damn sure better not be here.""Later that night employee Yenny reported the September24 incident to Superintendent Hitt and said he was "quit-ting"Dron because he did not "want to be around thisharassment"; Hitt asked him not to leave until he heardfrom him further. He then telephoned Gurganus and toldhim that he heard about the incident and asked Gurganusto meet him in his office the next morning, "to see if [he] canstraighten it out." He also called other Dron travelers, in-cluding Craft.At the 2-hour meeting held in Hitt's office in the morning(September 25), Hitt tried to prevail on the employees pre-sent (Yenny, Craft, and Gurganus) not to quit. Yenny saidthat he would "rather leave" than have -"trouble." Craft saidhe would like to remain. Gurganus asserted that he wouldnot go back until "something is settled." Hitt then tele-phoned an International representative in Chicago (Elliott),apprised him of Local 309's requests to his men to quit,complained about the "harrassment" the Local had resortedto, and said he was "going to the Labor Board" to get thesituation "straightened out." Elliott promised to look intothe matter, but then called back and said that Faust "deniedeverything." However, he advised Hitt to tell his men "tostay on the job, not to quit," adding that the travelers neednot fear that their permits would not be validated in thefuture.Hitt relayed Elliott's assurances to the men.Gurganus testified that he remained away from work for3 days (September 26-28) because he feared for the safetyof his family' He returned on Monday, October 1, afterHitt reassured him that he had "nothing to worry about."Gurganus testified that he never did quit Dron. Yenny testi-fied that although he quit on September 25 (after the Tur-pin-Gurganus altercation), he returned to, work the nextday. Craft, who had quit on September 18, returned to Drona week later on a referral by the Union.23 Williams never20 Gurganus did in fact report to Superintendent Hitt what Turpin had toldhim when his card was validated on September 18(supra,sec. A, 3), i.e., thatTurpin "needed some jobs" because he had some men "on the bench."21The above findings on the Turpin-Gurganus confrontationare based onGurganus' credited testimony, in part corroborated by employeeswitnessingsome of it-including Zagar and Gates, members of Local 309. Turpinadmitted questioning Gurganus about "carryingtales toDron." He alsoadmitted grabbing him by the collar and shoulders, but claimed he did thisonly to gethim to "cooloff" and "had no way of knowing" if he upped hisshirt in the process. I do not credit his testimony that the altercation startedwhen, in responseto his "carrying tales" interrogation, Gurganus retorted thatitwas "noneof [Turpm's]business" and Gurganus "more or less indicatedIwas crooked [and] after some kind of dealings ... " Equally incredibleis his testimony that at the end of the heated fracas he asked Gurganus(ostensibly in matter-of-fact fashion) whether he had decidedon going tothe Donovan job; and that when told "no," Turpm said, "Well, that's goodenough, that's theanswerIcame down here for." I have previously ex-pressed my reservations concerning Turpin's reliabilityas a witness(supra,secA, 5).22 He admitted that no threats were in fact made to his family.23 Three others (Local 309 members Foster, Bangle and Zuber) were re-ferred at the same time, but Dron refused to hire one of them (Bangle)Continued 414DECISIONSOF NATIONALLABOR RELATIONS BOARDquit Dron despite his September-19 altercation with Busi-ness Agent Faust. As previously noted (sec. A, 3), the re-maining two of Dron's six travelers who were requested toquit on September 18 (England and McCord), were referredto Donovan on September 20, after agreeing to work there;they left Donovan on October 24.B. Conclusions1.Alleged violations involving Williamsa.As found, prior to September 18, the Union (Local 309)was faced with the problemof meetingthe need to man theDonovan project-lobs regarded as less desirable than theDron jobs. On September 18, AssistantBusinessAgent Tur-pin requested Dron's six "travelers" (i.e., men working outof Local 309's jurisdiction who belonged to other IBEWLocals) to quit Dron for referral to Donovan, althoughunemployed Local 309 members were available for referraltoDonovan.It is not unusualfor IBEW Locals to asktravelers working in their areas to make room for members"on the bench," leaving the decision to comply with thetravelers. Four of the six Dron travelers initially agreed to"quit" and work for Donovan. A fifth (Craft) did not objectto quitting, but refused to go to Donovan. And the sixth(Williams) first refused to quit, but then agreed to do soafter all other Dron travelers did. Williams had previously(at a July 24 union meeting) incurredBusiness AgentFaust's wrath by questinging the Union's dealingswith Do-novan-Faust telling Williams that if he "didn't like whatwas going on in this jurisdiction to get the hell out of the hailand of the jurisdiction and stay out."The next day (September 19), Faust went to the Dronjobsite (accompanied by Turpin) and accused Williams oftellingDron President Lomax that the Unionwas "pullingthe travelers from Dron," contrary to Turpin's previousinstruction that he make no disclosure. Williams deniedtalking to Lomax, but conceded speaking to SuperintendentHitt who, he pointed out, "had already heard about" theUnion's quit requests from other employees. The two thenexchanged vulgarities, Faust exclaiming that he "wanted[Williams] off thejob" and accusing Williams of "soliciting"his job without "going through the hiring hall procedure."Responding to Faust's chargesthat he was not a "good"union manand lineman, Williams said that he was "as gooda lineman asyou are a businessagent. . . at least I don'tmake deals under the table." A fracas developed with Faustshoving Williams onto a nearby trailer. When Faust reap-peared at the "show-up" at 4 p.m. quittingtime,Williamsasked whether he wanted "to talk more"; Faust retorted,"You're Goddam right . . . And that's not all I want to do."Reflecting on Williams' refusal to "take a ride out in thecountry" with Faust, the latter mused, "I'm not going to donothing here because there's too many witnesses and I don'tbecause it had previously laid him off for being "nonproductive" Another(Zuber), previously laid off forthe same reason and at same time, was notrefused employmentwant to go tojail." Williams also spurned Faust's alternativerequest to accompany him to the union hall, stating that hewould see Faust on the "next report date" (when he wouldhave to validate his permit), but Faust said, "You're notgoing to be around long enough for the next report date,because I'm going to get you." After Williams left the job-site,Faust tried to find out where Williams resided. A Drontruckdriver, whom he pulled over to the side of the road,refused to tell him because he feared "trouble."After receiving a report of the incident Dron officialsLomax and Hitt met with Faust to discuss the altercationand the Union's requests to the Dron travelers to quit-which requests led to the Faust-Williams incident. Hitt stat-ed that he was "highly perturbed" by Faust's visit to thejobsite and his "harassing" the men. Faust denied that theincident occurred as portrayed, called Williams (and alsoGurganus) "phonies," and said that "Dron would havetrouble with Mike Faust as long as [Dron] had Clay Wil-liamson the payroll."b.I find, as alleged in the complaint, that Business AgentFaust on September 19 "threatened to assault and did inflictphysical abuse" on Williams; and that the Union (throughits agentFaust) thereby restrained and coerced employeesin the exercise of rights guaranteed by Section 7, in violationof Section 8(b)(1)(A) of the Act-here the right of Williamsand other employees to refrain from assisting the Union ingetting the travelers to leave their jobs in order to provideemployment to Local 309 members.Cf. Edward Kraemer &Sons, Inc.,203 NLRB 739 (1973);PacificMaritime Associa-tion,192 NLRB 338, 348-349. Such coercion "into followingthe union's desired hiring practices deprived [the employ-ees] of a protected right."(Radio Officers' Union of the Com-mercial Telegraphers Union [A. H. Bull Steamship Company]v.N.L.R.B.,347 U.S. 17, 42). "The natural and foreseeableconsequence of [Faust's conduct] was to impel [Williams]and others to respect the position and accept the authorityof Union officials, and [Faust] must be deemed to haveintended that result."(Lummus Company v. N.L.R.B.,339F.2d 728, 734 (C.A.D.C., 1964).)1rejectRespondent's suggestion (br. p. 46), that theFaust-Williams incident was no more than a "personalityclash . . . in which both persons have filed chargesagainsteach other under the IBEW International Constitution."The record establishes, and I find, that the root cause of thethreats and assault against Williams stemmed not from Wil-liams'charge that Faust had made "under the table" dealswith contractors, but from Faust's belief that Williams hadreported to his employer that the Union was "pulling thetravelers" and from Faust's resentment against Williams(who once earlier protested the manner in which the Unionoperated) for not fully cooperating with the Union's requestthat he (and other travelers) quit the Dron job to work atthe less desirable Donovan job. In any event,it is unrea-sonable to assume that the employees could distinguish[Faust's] personal feud with [Williams]" from his insistencethatWilliams comply with the Union's quitting request.GeneralTruckDrivers,Chauffeurs,Warehousemen, andHelpers of America, Local No. 5 [Union Tank Car Co.] v. INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL 309415N.L.R.B.,410 F.2d 1344, 1347 (C.A. 5, 1969). See alsoPacif-icMaritime Association,192 NLRB 338, 352.C.I further find that the Union, in violation of Section8(b)(2) of the Act, attempted to cause Dron to dischargeWilliams because of his failure to cooperate and complywith the Union's efforts to get the Dron employees to quitand because of its businessagent's (Faust's) belief that Wil-hams was obstructing and impeding such efforts by report-ing his decision to "pull" all Dron travelers.24 It will berecalled that on September 20, the day after Business AgentFaust threatened and assaulted Williams, Dron officialsprotested Faust's conduct. In addition to characterizingWilliams (and also Gurganus) as a "phoney," Williams stat-ed that "Dron would have trouble with Mike Faust as longas [Dron] had Clay Williams on the payroll." Implicit in thisstatement, in the light of its timing and context, is the threatthat Dron would have no industrial peaceunlessit got ridofWilliams. "This ... establishes the requisite causationunder Section 8(b)(2)."(N.L.R.B. v. Local 50, AmericanBakery & Confectionery Workers Union, AFL-CIO [WardBaking Co.],339 F.2d 324, 329 (C.A. 2, 1964).) The law issettled that "if the Union's action, directed to an employer,was intended to discipline an individual . . . for violationof union rules, or to encourage individuals to accept theauthority of union officers ... such action constitutes anunfair labor practice."Lummus Company v. N.L.R.B.,339F.2d 728, 733-734 (C.A.D.C., 1964). See alsoN.L.R.B. v.Local 490, International Hod Carriers [Dickmann-Pickens-Bond Construction Co.],300 F.2d 328, 332 (C.A. 8, 1962).Accordingly, I conclude that Respondent violated Sec-tion 8(b)(2) aswell asSection 8(b)(I)(A) of the Act insofaras itsconduct affected employee Williams.252.Alleged violations involving GurganusAs in the case of Williams, Assistant Business AgentTurpin's September 24 altercation with Gurganus originat-ed in an accusation that Gurganus, contrary to. instructions,had reported to his employer the Union's request that hequit his job. As shown(supra,sec.A, 7), Turpin physicallyattacked Gurganus (ripping his shirt in the process) andwarned that he "best not be there [at the jobsite] the nextday," advising him to leave Illinois. Apprised of the inci-dent, Superintendent Hitt met with several travelers (includ-ing Gurganus) the next morning and sought to prevail uponthem not to quit. Hitt telephoned International Representa-24 Respondent correctly points out that the complaint does not allege asa violation the Union's general practice(also followed by other IBEW Lo-cals) of requesting travelers to quit to go to other jobs(or just stop work) inorder to make room for Local 309 members, where the travelers' compliancewith such request ispurely voluntary.The issues litigated and resolved hereare whether the Union, through threats and assaults, attempted to coerce twoemployees(Williams and Gurganus)to quit their employer;and then at-tempted to cause the employer to discharge them for failing to comply withand obstructing the Union's decision to get the Dron employees to leave theirjobs.251 find no merit in Respondent's contention (br. pp 40-42)that theinstant proceeding was unnecessary and superfulous because the issue wheth-er or not the Union violated the contractual referral system (by requestingtiveElliott in Chicago, threatening "to call the LaborBoard" unless the situation was "straightened out." He thenrelayed to them Elliott's assurances that they need not quitand should "stay on the job." Still fearing for the safety ofhis family, Gurganus remained home 3 working days untilHitt reassured him that he had "nothing to worry about."I find that Turpin's threats and physical abuse towardGurganus had the purpose and effect of restraining andcoercing employees in the exercise of their statutory right torefrain from assisting the Union in getting the Dron travel-ers to quit their jobs in order to make room for Local 309members. Like his superior's (Faust's) conduct toward Wil-liams,Turpin's actions were violative of Section 8(b)(1)(A)of the Act. Contrary to Respondent's contention (br. p. 46),the two incidents-involving two of six travelers, were byno means "isolated." In any event, even if "few in number"the incidents were "positive and purposeful" justifying is-suance ofa cease-and-desist order.(N.L.R.B. v. Essex WireCorporation, d/b/a Essex Corporation of California,245 F.2d589, 594 (C.A. 9, 1957).) See alsoN.L.R.B. v. Local 140,United FurnitureWorkers of America [Brooklyn SpringCorp.],233 F.2d 539, 540, (C.A. 2, 1956). Moreover, the"assault on [each of the two employees] was an object lessonto any of the spectators who in the future might follow thetwo employees' [footsteps.]"PacificMaritime Association,192 NLRB 338, 348.However, I reject General Counsel's contention thatRespondent's conduct vis-a-vis Gurganus also constitutedan 8(b)(2) violation. The gravamen of such violation lies ina union's causing or attempting to cause an employer todiscriminate against an employee. SeeN.L.R.B. v. JarkaCorporation,198 F.2d 618, 621 (C.A.3); American Guild ofVariety Artists, AFL-CIO,163 NLRB 457, 458. A requestto discharge or otherwise discriminate, if not explicit, mustbe implied. There is no substantial credible evidence thatRespondent had asked for Gurganus' discharge even byimplication.BusinessAgent Faust'smerestatement toDron's representatives that Gurganus (as well as Williams)was a "phoney" is insufficient to establish the requisiteshowing of causation. Moreover, this statement was madebefore the September 24 incident-in the September 20conference between Faust and Dron following the Faust-Williams altercation. As found(supra,fn. 17) while the cred-ited evidence supports a finding that Faust had threatenedDron with "trouble" as long as it retained Williams, no suchstatement (or like statement) was made in regard to Gurga-nus.To besure,Gurganus sufferedloss of wages as a re-sult of the assault upon him. As noted, he stayed home3 days in fear for the safety of his family. The Board hasrecently reaffirmed the principle that no remedial ordertravelers to leave Dron's employment)was decided in its favorby the labor-management committee in the grievance proceedingDron had instituted(supra,sec A, 6). It is clear that theBoard willnot deferto a grievance awardwhich, as here, was made by a bipartite (union-employer)committee,includ-ing officials of a labor organization whose interests are diametricallyopposedto those of the affectedunion membersor employeesSeeKansas MeatPackers,198 NLRB No. 2 (80 LRRM 1743, 1746);Fleet Carriers Corp.,201NLRB 227, 3, (1973);UnitedIndustrialWorkers of North America of theSeafarers\International (Sea-Land Serzvce),207 NLRB No. 150.Indeed, hereone of theUnion's representatives on the committee(Turpin) was directlyinvolved inone of the two incidentshereunder consideration(supra,sec.A, 7). 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompensating for such losses is warranted-in even moreviolent union unfair labor practices than here involved. SeePacific Maritime Association,192 NLRB 338, 352.Accordingly, I conclude that while Respondent violatedSection 8(b)(1)(A), it did not breach Section 8(b)(2) of theAct, insofaras itsactions involved Gurganus.CONCLUSIONS OF LAW1.Respondent violated Section 8(b)(1)(A) of the Act bythreatening bodily harm and physically abusing employeesbecause they refrained from assisting the Union in gettingDron's travelers to leave their jobs in order to provide em-ployment to Local 309 members.2.Respondent also violated Section 8(b)(2) of the Act byattempting to cause Dron to discharge Williams because ofhis failure to cooperate and comply with the Union's effortsto get Dron employees to leave their jobs and because of itsbelief thatWilliams impeded such efforts by reporting itsdecision to "pull" all Dron travelers.3.Respondent did not violate Section 8(b)(2) by causingor attempting to cause the discharge of Gurganus.4.The unfair labor practices described in above para-graphs I and 2 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it should be ordered to cease and desisttherefrom and to take certain affirmative action to effectu-ate the policies of the Act. Respondent should also makeClayton H. Williams whole for loss of earnings, if any, byreason of the discrimination against him 26-backpay to becomputed in accordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289 (1950), and IsisPlumb-ing & Heating Co.,138 NLRB 716 (1963).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:27ORDERRespondent, International Brotherhood of ElectricalWorkers, Local 309, AFL-CIO-CLC, its officers,agents,and representatives, shall:I.Cease and desist from:(a)Restraining and coercing nonmembers of said Local309, by threatening bodily harm or physically abusing thembecause they fail or refuse to quit or assist Respondent inencouraging others to quit employment in order to providejobs to members of Local 309.(b)Causing or attempting to cause R. Dron ElectricalCo., Inc., or any other employer, to discharge or otherwisediscriminate against nonmembers in violation of Section8(a)(3) of the Act, for refusing to quit employment, in orderto provide jobs to Local 309 members.(c) In any like or related manner, restraining or coercingemployees in the exercise of any right guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Make whole Clayton H. Williams for any loss of payhe may have suffered because of the action and discrimina-tion against him, in the manner set forth in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords relevant and necessary to comply with above para-graph (a).(c)Post at its business office, hiring halls, and meetingplaces copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed byRespondent's official representative, be posted by it imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Mail or deliver to said Regional Director signed cop-ies of the attached notice marked "Appendix," for postingby R. Dron Electrical Co., Inc., in places where notices toemployees are customarily posted.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps Respon-dent has taken to comply herewith.IT IS FURTHER ORDERED that, except as found herein, allallegations in the complaint of violations of the Act bedismissed.26Although Williams did not "quit"and is stillemployedat Dion(supra,sec A,7), it is not clear whether he had abstainedfrom the Job for any periodof time becauseof the threats and physicalabuse against him27 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions, recommendations,and recommendedOrder whichfollow here-in shall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings,conclusions, and order,and all objec-tions thereto shall be deemedwaived for all purposes28 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder ofthe NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial before an Administrative Law Judge, at whichall sides gave evidence, it has been decided that we haveviolated the National Labor Relations Act, and we havebeen ordered to post this notice.We give you the followingassurances:WE WILL NOT threaten bodily harm, physically abuse,or 'otherwise corece nonmembers (including travelers)to quit their jobs, or toassist usin encouraging others INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 309to quit their jobs, in order to provide employment toour members.WE WILL NOT cause or attempt to cause R. Dron Elec-trical Co., Inc., or any other employer,to discharge orotherwise discriminate against nonmembers,in viola-tion of Section 8(a)(3) of the Act, for refusing to quitor assisting us in encouraging others to quit employ-ment in order to provide jobs to our members.WE WILL NOT,in any like or related manner,restrainor coerce nonmembers in the exercise of any right guar-anteed in Section7 of the Act.WE WILL make whole Clayton H. Wilhams for anyloss of pay suffered by reason of the discriminationagainst him.DatedBy417INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, Lo-CAL 309,AFL-CIO-CLC(Labor Organization),(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 210 North 12th Boulevard, Room448, St. Louis, Missouri 63101, Telephone 314-622-4361.